NONPRECEDENTIAL DISPOSITION 
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                              Submitted November 21, 2018* 
                               Decided November 26, 2018 
                                              
                                          Before 
 
                          JOEL M. FLAUM, Circuit Judge 
                           
                          DIANE S. SYKES, Circuit Judge 
                           
                          MICHAEL Y. SCUDDER, Circuit Judge 
 
No. 18‐2332 
 
DAWN DELEBREAU,                                       Appeal from the United States District 
      Plaintiff‐Appellant,                            Court for the Eastern District of Wisconsin. 
                                                       
      v.                                              No. 17‐CV‐1221 
                                                       
CRISTINA DANFORTH, et al.,                            William C. Griesbach, 
      Defendants‐Appellees.                           Chief Judge. 

                                         O R D E R 

       Dawn Delebreau was fired from the Oneida Housing Authority after she 
reported that her coworkers misappropriated a grant from the Department of Housing 
and Urban Development (HUD). She sued her supervisors (employees of the Oneida 
Tribe) in their personal capacities. The district judge determined that Delebreau failed 

                                                 
            * Defendant Jay Fuss was served, but he did not participate in the district court 

and is not participating in this appeal. “Christina” Danforth is listed as one of the 
defendants in the complaint, but she tells us that her name is “Cristina,” so we have 
reformed the caption. Finally, we have agreed to decide this case without oral argument 
because the briefs and record adequately present the facts and legal arguments, and oral 
argument would not significantly aid the court. FED. R. APP. P. 34(a)(2)(C). 
No. 18‐2332                                                                         Page  2 
 
to plead a claim under federal law and dismissed the suit. Because the law that she 
principally invokes does not apply (it became effective after the relevant events, and it 
does not cover the defendants whom Delebreau has sued), we affirm.   

       We treat Delebreau’s allegations as true and draw reasonable inferences in her 
favor. Richards v. Kiernan, 461 F.3d 880, 882 (7th Cir. 2006). Delebreau worked full time 
for the Oneida Housing Authority as an administrative assistant. In January 2013, she 
discovered requisitions and invoices showing that funds from HUD were allocated to a 
coworker’s house, which was outside the scope of the grant. Delebreau reported her 
discovery to a purchasing director. She then met with the Oneida treasurer and an 
auditor about what she had uncovered.

       After reporting her discovery, Delebreau experienced several problems at work 
and at home. First, she was reassigned to a limited‐term position as an insurance clerk. 
Delebreau was later told that Oneida had transferred her to maintain “the integrity of 
the … investigation” and to avoid “draw[ing] attention to the case.” After the transfer, 
the director of human resources told Delebreau that she was not liked at her new 
position because she was a whistleblower. Second, the superintendent of the housing 
authority, Delebreau alleges, orchestrated the beating of her son. Third, Onieda 
eventually fired Delebreau from her term position. (Though she was briefly reinstated, 
she was reassigned again and fired within the year.)   

        Delebreau responded by suing various employees of the housing authority, but 
only in their personal capacities. Considering a variety of potential legal theories, the 
district judge granted the defendants’ motion to dismiss. As relevant to this appeal, he 
considered the National Defense Authorization Act, 41 U.S.C. § 4712, which protects 
from retaliation employees who report the misuse of federal funds, and he concluded 
that Delebreau did not state a claim because she had not exhausted her administrative 
remedies. He also ruled that she did not state a claim under 42 U.S.C. § 1983 because it 
does not cover acts under color of tribal law. The judge then dismissed the suit for lack 
of subject‐matter jurisdiction.   

       On appeal, Delebreau maintains that she stated a claim for relief under 
section 4712. We will bypass the issue of exhaustion. (Exhaustion is an affirmative 
defense that generally need not be pleaded. Jones v. Bock, 549 U.S. 199, 212 (2007). And 
Delebreau responded to the defendants’ motion to dismiss by asserting that she had 
exhausted her administrative remedies.) Nonetheless, as the participating defendants 
correctly point out, Delebreau has pleaded herself out of court on this claim. 
Section 4712 was enacted on January 2, 2013 and took effect 180 days later—July 1, 2013; 
No. 18‐2332                                                                        Page  3 
 
by its terms, it does not apply to contracts awarded before that date unless they were 
modified to incorporate this new law. See PL 112‐239, § 828(b)(1)(C). Delebreau alleges 
that she reported the misappropriation of a grant in January 2013, so the grant 
necessarily was awarded before July 1, 2013. Nor is there any suggestion that the grant 
references or incorporates section 4712. Thus, the statute does not apply.   

        Even if we assumed that section 4712 applied here, Delebreau still would have 
failed to state a claim under it. The statute prohibits reprisals by an employer—those 
who can “discharge[], demote[], or otherwise discriminate[]”—against employees who 
disclose an employer’s misconduct. Here is the full text:   

       An  employee  of  a  contractor,  subcontractor,  grantee,  or  subgrantee  or 
       personal services contractor may not be discharged, demoted, or otherwise 
       discriminated  against  as  a  reprisal  for  disclosing  …  information  that  the 
       employee  reasonably  believes  is  evidence  of  gross  mismanagement  of  a 
       Federal  contract  or  grant,  a  gross  waste  of  Federal  funds,  an  abuse  of 
       authority relating to a Federal contract or grant, a substantial and specific 
       danger to public health or safety, or a violation of law, rule, or regulation 
       related to a Federal contract (including the competition for or negotiation 
       of a contract) or grant. 

41 U.S.C. § 4712(a)(1). The Oneida Housing Authority is Delebreau’s employer, but she 
has sued only its employees in their personal capacities. The statute does not reach 
them because in their personal capacities they cannot discharge, demote, or discriminate 
in employment. This is how we have read the comparable text of the False Claim Act’s 
antiretaliation provision, 31 U.S.C. § 3730(h). It also provides that workers may not be 
“discriminated against” for whistleblowing, and we have said that this “statute has long 
prevented employers from terminating employment.” Halasa v. ITT Educ. Servs., Inc., 
690 F.3d 844, 847 (7th Cir. 2012) (emphasis added). Relying on Federal Power Comm’n v. 
Tuscarora Indian Nation, 362 U.S. 99, 116 (1960), Delebreau replies that section 4712 is a 
law of “general applicability.” But even a law of general applicability does not apply if, 
as here, it does not permit a suit against the named defendants. See Meyers v. Oneida 
Tribe of Indians of Wis., 836 F.3d 818, 827 (7th Cir. 2016).   

        We reach a similar conclusion about 41 U.S.C § 4705. Before section 4712 became 
effective, section 4705 similarly prohibited employees of “contractors” from being 
“discharged, demoted, or otherwise discriminated against” for disclosing substantial 
legal violations related to a contract. Id. at § 4705(b), (f). But unlike section 4712, the 
No. 18‐2332                                                                      Page  4 
 
predecessor law does not authorize a private right to sue. Thus, Delebreau cannot state 
a claim under this law.     

         Delebreau next challenges the dismissal of her claims under 42 U.S.C. § 1983. 
Section 1983 covers those acting “under color of [law of] any State or Territory or the 
District of Columbia” for depriving federal rights. 42 U.S.C. § 1983; Hafer v. Melo, 
502 U.S. 21, 25 (1991). Delebreau says that the district judge wrongly concluded that 
section 1983 does not apply to those acting under color of tribal law. She argues that the 
cases that he relied on—Burrell v. Armijo, 456 F.3d 1159, 1174 (10th Cir. 2006), and 
R.J. Williams Co. v. Ft. Belknap Hous. Auth., 719 F.2d 979, 982 (9th Cir. 1983)—are 
distinguishable because the parties in those cases were not members of the Oneida Tribe. 
But those decisions reason that section 1983 does not extend to suits against people 
acting under color of any tribal law. As the R.J. Williams court explained, because the 
purpose section 1983 is to enforce the Fourteenth Amendment, and Indian tribes are 
“distinct sovereignties” not addressed by that Amendment, they are beyond the 
statute’s reach. See 719 F.2d at 982. Nothing in the text of statute contradicts this 
conclusion. Thus, Delebreau’s specific tribal affiliation does not affect the analysis. 

       Delebreau last argues that she stated a civil claim under the criminal‐law 
provisions of 18 U.S.C. §§ 1512 and 1513. She contends that because the defendants 
intimidated her and retaliated against her for cooperating with investigators exploring 
the possible misuse of funds, the defendants may be criminally liable. But precisely 
because these are criminal statutes, they do not provide a basis for civil liability.   

        We address one final matter. After determining that Delebreau failed to state a 
claim under federal law, the district judge did not assess whether she stated a claim 
under state law, and instead, he dismissed the suit for lack of subject‐matter 
jurisdiction. Though Delebreau did not state a valid federal‐law claim, she pleaded 
enough to engage federal‐question jurisdiction under 28 U.S.C. § 1331. See Arbaugh v.
Y&H Corp., 546 U.S. 500, 513–16 (2006); Hallinan v. Fraternal Order of Police of Chi. Lodge 
No. 7, 570 F.3d 811, 820–21 (7th Cir. 2009). The judge thus had discretion to exercise 
supplemental jurisdiction over the remaining state‐law claims. See 28 U.S.C. § 1367(a); 
Carlsbad Tech., Inc. v. HIF Bio, Inc., 556 U.S. 635, 640–41 (2009). We read the judge’s order 
as ruling that Delebreau failed to state a federal‐law claim (a ruling with prejudice) and 
as declining to exercise supplemental jurisdiction over any potential state‐law claims (a 
ruling without prejudice). See 28 U.S.C. § 1367(c)(3). So understood, we see no error in 
the former ruling, and no abuse of discretion in the latter. Baylay v. Etihad Airways 
P.J.S.C., 881 F.3d 1032, 1041 (7th Cir. 2018).   
No. 18‐2332                                                                Page  5 
 
      We have considered Delebreau’s remaining arguments, and none has merit.   

                                                                       AFFIRMED